Citation Nr: 9901827	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-48 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability, and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spastic colon, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to January 1946 and from May 1951 to July 1970. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that the veteran had to submit new 
and material evidence to reopen his claims of entitlement to 
service connection for a bilateral leg disability and spastic 
colon.  After the veteran submitted a notice of disagreement, 
an August 1996 rating decision concluded that new and 
material evidence had not been submitted to reopen these 
claims. 

When the veteran filed his claims in June 1996, he listed his 
hiatal hernia condition and indicated that this condition had 
worsened.  He is service-connected for hiatal hernia, and his 
statement reasonably raises a claim for an increased rating.  
The RO has not adjudicated this issue, and it is referred for 
appropriate action.

The issue of entitlement to service connection for spastic 
colon is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral leg 
disability and spastic colon on the merits in a June 1971 
rating decision.  The veteran was notified of this decision 
in June 1971 and did not appeal.

2.  Since June 1971, the following evidence has been 
received:  (1) the veterans contentions, including those 
raised at a personal hearing in May 1997; (2) treatment 
records from the Naval Hospital in Orlando, Florida, dated 
between 1970 and 1995; (3) VA treatment records dated between 
July and August 1996; (4) the report of a VA examination 
conducted in May 1996; (5) service medical records; and (6) 
the report of a colonoscopy conducted at the Orlando Regional 
Medical Center in May 1997.

3.  The evidence received since June 1971 is not new and 
material regarding the veterans claim of entitlement to 
service connection for a bilateral leg disability. 

4.  The evidence received since June 1971 is new and material 
regarding the veterans claim of entitlement to service 
connection for spastic colon. 


CONCLUSIONS OF LAW

1.  The June 1971 RO rating decision denying service 
connection for a bilateral leg disability and spastic colon 
is final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
veterans claim for service connection for a bilateral leg 
disability is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  New and material evidence has been received, and the 
veterans claim for service connection for spastic colon is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

In March 1971, the veteran filed claims for service 
connection for a bilateral leg disability, which was 
manifested by coldness of the feet and lack of normal color, 
and for a spastic colon.  The RO obtained his service medical 
records.

In December 1961, the veteran complained of numbness and 
tingling pain with walking in both feet.  Examination showed 
both legs were cold from the mid calf down, and there was 
also decreased arterial pulses.  The diagnosis was arterial 
spasm with insufficiency.  He was prescribed medication.  In 
January 1962, it was noted that his leg discomfort had 
improved with no tingling and minimal coolness.  After 
discontinuing the medication, the veteran complained that the 
coldness of his feet returned.  He was told to continue the 
medication.  In March 1962, tingling had decreased.  On 
physical examination, posterior tibial pulsation was felt to 
be questionably decreased on the left side, with no coldness, 
skin atrophy, or hair loss in th elower extremities.  The 
veteran complained of aching in the knees and ankles, 
relieved by heat and increased by cold weather.  The 
impression was arthritis.

In April 1963, the veteran was referred to internal medicine 
for a consultation regarding his history of decreased 
circulation of the feet.  He reported onset of cramping pain 
in the medial aspect of his leg just below the belly of the 
gastrocnemius one year earlier while doing yard work.  He had 
had no recurrence of pain in this area, but had noted 
intermittent pain in his feet and coldness of the feet.  The 
coolness of his feet usually occurred with exposure to cold 
weather and was usually relieved by elevation of his feet.  
He had not noticed any change in the color of his toes, and 
he had no systemic cold intolerance.  He denied any symptoms 
compatible with intermittent claudication.  Examination of 
the lower extremities and the feet showed no abnormalities, 
and the examiner concluded that there was definitely no 
evidence of peripheral vascular disease or peripheral 
neuropathy.  The condition might be a local vascular spasm 
induced by cold, and the examiner suggested that the veteran 
keep his feet warm. 

In October 1963, the veteran complained of spasm-like pain in 
the lower abdominal region.  It was indicated that it felt 
like gas pains.  He was prescribed Donnatal, and it was noted 
in November 1963 that this had not completely relieved his 
lower abdominal symptoms.  There had been no change in his 
bowel habits.  Examination showed no abnormalities.  A barium 
enema in December 1963 showed marked irritability of the left 
half of the colon and a suggestion of early ulcerative 
colitis changes.  No diverticula were seen.  On a report of 
medical history dated in May 1965, it was noted that the 
veteran had a history of lower abdominal cramping pain, and 
he was still occasionally symptomatic.  Aspirin and/or 
Donnatal relieved his symptoms.  A proctoscopy had been 
negative. 

In November 1965, after the veteran complained of flank pain, 
it was noted that this might have been his spastic colon 
again.  He felt better with use of Donnatal.  When he 
complained of cramping and burning sensations in 1966, it was 
noted that these were symptoms of his hiatal hernia.  In 
December 1966, it was noted that he took Donnatal for 
abdominal cramping.  He reported an episode of pain and 
coldness of the lower extremities in 1961.  He stated that he 
no longer had pain, but he still had cold sensation in the 
lower legs.  A report of medical examination conducted in 
April 1967 indicated that a proctoscopy was negative.

In August 1968, it was indicated that the veteran had a 
history of irritable colon, and he complained of lower 
abdominal spasms.  He had been getting fair relief from 
Donnatal.  In April 1969, it was indicated that the veteran 
had a history of gastrointestinal distress dating back to the 
early 1960s, which had been attributed to an irritable colon 
and hiatal hernia.  He continued to complain of spastic 
abdominal pains.  On a report of medical history completed in 
May 1969, the veteran complained of continuing spasms in the 
abdominal area and sluggish circulation in his legs and feet.

The veteran underwent a cholecystectomy in June 1969, and a 
final diagnosis of chronic cholecystitis with cholelithiasis 
was given.  On a report of medical examination dated in 
September 1969, it was noted that the veteran had been free 
of gastrointestinal symptoms since the surgery other than 
gas following meals and post-operative pains.  On a 
report of medical history completed for his retirement 
examination in December 1969, the veteran indicated that his 
abdominal spasms appeared to be corrected by his recent 
gallbladder operation.  He reported that the sensation of 
cold in both lower calves, ankles, and feet persisted, 
especially during cold weather.  It was noted that this had 
been unaccompanied by discoloration, and the veteran had not 
had pain on exertion.  A proctosigmoidoscopy was normal to 
ten inches.  

In July 1970, the veteran complained of recurring abdominal 
distress, including in the lower abdomen.  The examiner 
concluded that the veterans symptoms could be explained as a 
spastic colon condition.  He certainly had a complex problem 
with a hiatal hernia and one-year status post 
cholecystectomy.  He was told to take Donnatal as needed. 

In May 1971, the veteran underwent VA examinations.  During 
the orthopedic examination, he raised no complaints, and 
examination showed no abnormalities.  An upper 
gastrointestinal series showed minimal hiatal hernia.  It was 
noted that he had a history of spastic colon from his service 
medical records.  A June 1971 rating decision, inter alia, 
denied service connection for a bilateral leg disability and 
spastic colon, as not found on last examination.  The veteran 
was notified of this decision in June 1971.

In connection with an unrelated claim, the veteran indicated 
that all of his medical treatment between his retirement from 
service in 1970 and May 1995 was at the Naval Hospital in 
Orlando, Florida.  He underwent a VA examination in May 1996, 
which contained no findings pertinent to the claims on 
appeal. 

In June 1996, the veteran filed claims for a spastic colon 
condition and a bilateral leg condition.  He submitted 
medical records from the Naval Hospital covering the period 
May 1983 to February 1995.  These records showed that a 
malignant polyp was discovered in the colon in 1983, and it 
was removed.  Colonoscopies were subsequently performed 
approximately every year.  Barium enemas conducted in 1984, 
1985, 1986, 1989, and 1995 showed diverticulosis of the 
sigmoid portion of the colon.  

In a July 1996 letter, the RO informed the veteran that he 
had to submit new and material evidence to reopen his claims 
for service connection for a bilateral leg condition and 
spastic colon.  In his notice of disagreement, the veteran 
stated that the June 1971 letter had informed him that he 
could reopen his claims by submitting evidence showing that 
these conditions had recurred.  He maintained that the 
records submitted from the Naval Hospital provided such 
evidence.  The RO obtained the veterans VA treatment records 
covering the period July to August 1996, but these records 
showed no complaints of or treatment for leg or colon 
disorders.  An August 1996 rating decision found that new and 
material evidence had not been submitted to reopen these 
claims. 

In October 1996, the RO obtained the veterans treatment 
records from the Naval Hospital covering the period 1970 to 
1995.  In November 1970, he reported a history of 
gastrointestinal problems including a spastic colon.  He 
stated he had symptoms such as cramps irregularly.  It was 
noted that he was taking Donnatal.  He appeared anxious upon 
examination, and the examiners impression was 
psychophysiologic gastrointestinal reaction.  In September 
1971, his prescription for Donnatal was renewed.  It was 
noted that his abdominal cramps were apparently functional in 
origin.  His prescription for Donnatal was also renewed in 
December 1972 and April 1974.  In June 1974, it was noted 
that he had a history of spastic colitis.  A barium enema 
conducted in July 1974 was normal.  The veteran was 
hospitalized from November 1974 to January 1975 for 
pancreatitis of unknown etiology.  It was noted that his 
current medications included Donnatal for spastic colon.  He 
underwent a cystogastrotomy for a pancreatic pseudocyst. 

In March 1975, the veteran complained of numbness and 
tingling of the feet.  His peripheral pulses were present, 
and his feet and toes were twitchy.  It was indicated this 
was probably just a nutritional problem.  In September 1975, 
he reported a numb feeling in the toes of both feet and 
decreased sensation.  It was noted that he had recently been 
evaluated for possible circulatory problems, with negative 
results.  Examination showed he had hair on his toes, and his 
pulses were normal.  His feet were warm.  It appeared that he 
had developed a dorsal contracture of the lateral four toes 
in both feet.  The neurological examination showed normal 
reflexes, normal motor function, nearly complete loss of 
vibratory sense in the toes, present vibratory sense at the 
ankles, and some confusion with hot and cold.  The examiner 
concluded that the pattern was most consistent with the 
dorsal column degeneration.  With the history of chronic 
pancreatitis, combined system degeneration was quite 
suspicious.  Other possibilities included diabetes mellitus, 
hyperthyroidism, and a microglobulinemia.  

In November 1975, it was noted that the veteran definitely 
had a diabetic glucose tolerance test.  He was referred to 
internal medicine for consultation with a provisional 
diagnosis of diabetic neuropathy.  The veteran reported that 
he began experiencing a numb sensation in his toes and the 
balls of his feet in February 1975.  He denied any prior 
history of diabetes, pulmonary, cardiac, or venal disease.  
He had been essentially asymptomatic in the last few months 
except for numbness of the toes.  The neurological 
examination showed decreased vibration sensation involving 
the distal toes on both feet.  He was able to feel vibration 
normally at the ankles.  Position sense was normal in both 
feet.  Sensation was reduced on the soles of the feet and 
bottom of the toes.  There was no lack of sensation over the 
dorsum of the feet.  The examiners impression was peripheral 
neuropathy involving primarily the feet, etiology is probably 
diabetic.

In November 1978, the veteran complained of increased gas and 
cramping, which had bothered him since about 1962.  It had 
recently increased, however.  A barium enema showed no 
evidence of ulcerative colitis and a single diverticulum 
arising from the sigmoid colon.  A sigmoidoscopy in January 
1979 was normal.  It was noted that his functional bowel 
complaints had diminished with use of Metamucil.  In April 
1979, it was noted that he continued to take Phenobel for his 
functional bowel complaints.  In April 1980, he indicated 
that he continued to have recurrent paresthesias in the feet, 
which the examiner noted was consistent with the veterans 
previous history of diabetic neuropathy.  In October 1980, it 
was noted that he occasionally had abdominal cramps, which 
were relieved with Phenobel.  

A barium enema conducted in April 1983 showed slight decrease 
in the haustral markings of the descending colon, perhaps 
related to the veterans history of functional bowel 
syndrome.  The impression was sigmoid diverticulosis and 
pedunculated polyp of the mid sigmoid region.  In May 1983, a 
malignant colon polyp was found, and it was removed.  In 
August 1983, it was noted that the veterans functional bowel 
complaints were about the same.  His prescription for 
Phenobel was renewed.  He was hospitalized in October 1983 
with acute pancreatitis.  It was noted that he was also being 
followed for a functional bowel disorder, and he had a past 
medical history of peripheral diabetic neuropathy.  

In February 1984, it was indicated that the veterans 
peripheral neuropathy, which was probably secondary to his 
diabetes, was asymptomatic.  He also had functional bowel 
disease, which was adequately controlled with Phenobel.  In 
September 1984, it was noted that the veteran had spastic 
colitis, which was basically unchanged.  A colonoscopy in 
June 1984 was normal.  A colonoscopy in January 1986 showed 
diverticula. 

In March 1986, the veteran was referred for a podiatry 
consultation for complaints of pain in the right foot and 
difficulty walking.  The consultation report indicated that 
the veteran complained of pain and cramping of the right 
foot.  He reported cold intolerance of the feet and legs 
since 1961 without history of trauma.  The examiners 
assessment was diabetic neuropathy, advanced, with secondary 
contractures, right greater than left.  A colonoscopy in 
November 1992 showed a polyp and diverticula in the left 
colon. 

A November 1996 rating decision, inter alia, found that new 
and material evidence had not been submitted to reopen these 
claims.  In his substantive appeal, the veteran discussed his 
inservice treatment for his legs and indicated that he did 
not specifically continue treatment for this condition during 
service because he was not physically impaired, only 
uncomfortable in cold weather.  He periodically asked other 
doctors for an opinion as to the etiology of this condition, 
but he was always told that there was no evidence of damage 
to his legs and feet and he had strong ankle pulses.  He 
stated he continued to experience the cold sensation since 
his retirement from service.  The hair had disappeared from 
mid-calf to his ankles, and the skin was colorless.  With 
respect to his spastic colon disorder, he stated that the 
doctors told him all they could do was treat his symptoms, 
since there was no evidence of disease.  He was prescribed 
Donnatal, and he continued to take this medication after 
service.  He stated this condition had continued since his 
retirement from service on an irregular basis.  

In May 1997, the veteran had a personal hearing at the RO.  
His testimony regarding treatment during service for spastic 
colon was consistent with that discussed above.  He indicated 
the spasms did not occur at regular intervals, and Donnatal 
relieved the symptoms.  He stated that removal of his 
gallbladder during service did not affect his spastic colon 
symptoms.  He testified he continued to get prescriptions for 
Donnatal from the Naval Hospital after his retirement from 
service.  He stated his symptoms had worsened within the last 
year, and he was now taking Bicyclomine.  With respect to his 
leg disorder, the veterans testimony regarding his inservice 
treatment for coldness of the feet was consistent with that 
discussed above.  He stated he still had numbness and 
tingling in the feet and legs, and he slept with socks on to 
keep his feet warm. 

At his hearing, the veteran submitted copies of his service 
medical records.  He also submitted a statement detailing his 
treatment during service for a leg condition and spastic 
colon.  He indicated that he did not request specific 
treatment for these conditions after service because he had 
other major medical problems.  He subsequently submitted the 
report of a colonoscopy conducted in May 1997 at the Orlando 
Regional Medical Center, which showed two polyps, with no 
other abnormalities.


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The veteran has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

Service connection for a bilateral leg disability and spastic 
colon was denied by the RO in a rating decision of June 1971.  
A letter from the RO, advising the veteran of that decision 
and of appellate rights and procedures, was issued in June 
1971.  The veteran did not appeal this decision; therefore, 
it is final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Veterans Appeals (Court) has held 
that, if there is new and material evidence to reopen a 
claim, there is a well-grounded claim.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  When presented with a claim to 
reopen a previously finally denied claim, VA must perform a 
two-step analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
submitted by the claimant is new and material.  If it is, the 
new evidence must be reviewed in the context of the old to 
determine whether the prior disposition should be altered.  
Id.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998) 
(emphasis added); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The evidence must be reviewed in light of the pertinent 
statutes and regulations.  Wilkinson v. Brown, 8 Vet. 
App. 263, 268 (1995).  The Court has summarized the law on 
the first step of the reopening process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.

Evans, 9 Vet. App. at 284.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

The evidence received subsequent to June 1971 is presumed 
credible for the purposes of reopening the veterans claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the June 1971 RO rating 
decision, the following evidence has been received:  (1) the 
veterans contentions, including those raised at a personal 
hearing in May 1997; (2) treatment records from the Naval 
Hospital in Orlando, Florida, dated between 1970 and 1995; 
(3) VA treatment records dated between July and August 1996; 
(4) the report of a VA examination conducted in May 1996; (5) 
service medical records; and (6) the report of a colonoscopy 
conducted at the Orlando Regional Medical Center in May 1997.

The veterans contentions (#1) are not new.  His current 
contention that he has a bilateral leg disability and spastic 
colon that were incurred during his period of military 
service is the same as his prior contention.  This evidence 
is cumulative of evidence associated with the claims file at 
the time of the June 1971 rating decision and is not new for 
purposes of reopening a claim.

The service medical records (#5) submitted by the veteran at 
his personal hearing are not new.  These documents were 
copies of evidence associated with the claims file at the 
time of the June 1971 rating decision and are not new for 
purposes of reopening a claim.

The rest of the evidence received since June 1971, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
veteran currently has a bilateral leg disability and/or a 
spastic colon related to his military service.

Bilateral leg disability

None of the new evidence is material.  First, the VA 
treatment records (#3), report of VA examination (#4), and 
colonoscopy report (#6) are irrelevant.  These records 
contained no information regarding a leg disorder.  

Second, the veterans medical records from the Naval Hospital 
showed the opinions of several examiners that the veterans 
complaints of tingling, numbness, and pain in the feet and 
toes were due to diabetic peripheral neuropathy.  Between his 
retirement from service in 1970 and onset of diabetes in 
1975, the veteran raised no complaints regarding his legs or 
feet.  He reported onset of his symptoms occurred in February 
1975, and he denied any prior history of venal disorders.  He 
did, in 1986, report experiencing coldness in his feet since 
1962, but no diagnosis has been rendered to account for this 
symptomatology.  The only diagnosis shown by the new medical 
records is diabetic peripheral neuropathy.  No medical 
professional has related this condition to the veterans 
military service in any manner, including his complaints of 
coldness.  During service, it was specifically determined 
that the veteran did not have peripheral neuropathy.

The veterans contention that he has a bilateral leg 
disability as a result of his military service is neither 
material nor competent evidence.  There is no evidence that 
he possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

The veteran has also claimed continuity of symptomatology in 
that he states that he continued to experience coldness of 
the feet and legs after his retirement from service.  
However, the medical evidence of record shows a lack of such 
complaints prior to onset of diabetes in 1975.  Moreover, 
there is also a lack of any diagnosis of record other than 
diabetic peripheral neuropathy.  The veterans complaints of 
coldness, by themselves, do not amount to a chronic medical 
disorder.  This means that the new allegations of 
continuity of symptomatology are not so significant that they 
require reopening his claim.

Accordingly, the Board finds that the evidence received 
subsequent to June 1971 is not new and material and does not 
serve to reopen the veterans claim for service connection 
for a bilateral leg disability.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

Spastic colon

The veterans treatment records from the Naval Hospital are 
material.  These records showed continued complaints of 
spastic colon or lower abdominal cramping from 1970 to the 
present.  The veteran has been prescribed various medications 
for this symptom.  Several diagnoses have been rendered 
including functional bowel disease and spastic colon.  This 
evidence bears directly and substantially upon the pertinent 
issue regarding this claim (i.e., that the veteran continued 
to experience symptoms of a spastic colon after treatment for 
same during service).  

Evidence of incurrence of a disease during service and of a 
nexus between the in-service disease and the current 
disability can be satisfied under 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was noted during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Brewer v. West, 11 Vet. App. 228, 231 (1998); see also Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran may utilize because it provides 
a substitute way of proving service connection)).  

As the RO noted in the June 1971 rating decision, the 
veterans service medical records clearly showed treatment 
for a spastic colon and irritable colon.  His treatment 
records from the Naval Hospital satisfy the continuity of 
symptomatology elements under 3.303(b), thereby providing 
plausible evidence that he had a spastic colon disorder that 
continued after his retirement from service.  The RO 
determined that this evidence showed treatment for 
diverticulosis rather than a spastic colon condition.  Such a 
conclusion is not persuasive in light of the veterans 
consistent complaints of spastic colon long before 
diverticulosis was shown by appropriate testing.  The post-
service medical evidence also shows diagnoses of spastic 
colon and functional bowel disorder.  No medical professional 
has reached a conclusion that the veterans 
symptoms/complaints were due to diverticulosis rather than 
another diagnosed colon disorder.  

The veterans medical records from the Naval Hospital are so 
significant that they must be considered in order to fairly 
decide the merits of his claim, and this evidence is 
therefore material evidence.  Accordingly, the new and 
material evidence serves to reopen the veterans claim for 
service connection for spastic colon.  38 U.S.C.A. §§ 5108 
and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


ORDER

1.  As new and material evidence has not been received to 
reopen the veterans claim for service connection for a 
bilateral leg disability, the claim is not reopened, and the 
appeal is denied.

2.  As new and material evidence has been received to reopen 
the veterans claim for service connection for spastic colon, 
the claim is reopened, and, to that extent, the appeal is 
allowed.


REMAND

The issue that was addressed by the RO was whether new and 
material evidence had been submitted to reopen the veterans 
claim for service connection for spastic colon.  It would be 
prejudicial for the veteran if the Board were to proceed to 
decide the question of service connection at this point.  In 
order to protect his right to due process, he should be given 
an opportunity to submit evidence or argument on the question 
of service connection for spastic colon.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Moreover, having reopened the claim, the Board finds that 
further development is necessary for a fair decision in this 
case.  Considering the veterans inservice treatment for 
spastic colon and irritable colon, in conjunction with the 
post-service evidence showing treatment for such complaints 
and diagnosis of a functional bowel disorder, it is 
appropriate to determine whether any current colon disorder 
is linked to the inservice symptoms/findings.  A medical 
examiner has not examined the claims file, including the 
veterans continuity of symptomatology evidence, and rendered 
such an opinion.  It is necessary that this be done.  See 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA examination.  It is very 
important that the examiner be afforded an 
opportunity to review the claims file, 
including the service medical records, 
treatment records from the Naval Hospital, 
and a copy of this remand prior to the 
examination.  The examiner is asked to 
indicate in the examination report that he 
or she has examined the claims folder.  

All tests deemed necessary by the 
examiner should be conducted to determine 
the nature and etiology of the veterans 
colon disorder.  The examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that any current 
colon disorder is related to the 
veterans military service, including 
treatment for spastic colon and irritable 
colon.  The complete medical rationale 
for any opinion is to be provided.

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998). 

3.  Thereafter, readjudicate the 
veterans claim for service connection 
for spastic colon, based on all the 
evidence of record.  If the determination 
is adverse to the veteran, provide him 
and his representative a supplemental 
statement of the case and allow an 
appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  He is, however, 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).  

The purpose of this REMAND is to obtain additional medical 
information and assure that due process considerations have 
been fulfilled.  No inferences should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
